Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 06/15/2020, claims 9-10, 12-20 and 24 have been amended. Claim 25 was newly added. Claims 1-25 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “template module”, “key module”, “matching module” and “capture module” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

4.	Note, claims 1 and 4 are directed towards a system claim that depends on invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to satisfy the hardware element of the machine category of invention. If applicant amends the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or presents a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, there could exist embodiments of the claim(s) which would be composed entirely of a computer program per se and thus, would be non-statutory subject matter. If applicant intends for the claim(s) to not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, examiner recommends amending the claim(s) to include a hardware element (e.g. memory, microprocessor, etc.).

5.	For claims 2-3, 5-7, 9, 15-16, 21-22 and 25, the phrases “or” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (U.S. Patent Application Publication 2013/0318361; hereafter “Erickson”).
	For claim 1, Erickson teaches a system for biometric authentication comprising:
	a template module (note paragraph [0031], biometric template database) and a key module (note paragraphs [0026]-[0027], electronic device 102 includes encryption module and smart card) that are independent of each other (note Fig. 1 and paragraphs [0041]-[0042], electronic device 102 and storage 104 are independent; separating the encrypted biometric template and private key ensures user privacy);
	wherein the template module stores encrypted biometric templates generated by encrypting biometric templates using encryption keys (note paragraph [0031], biometric template database stores encrypted biometric templates with the public key used to encrypt the biometric template); and
	the key module stores the decryption keys that can be used to decrypt the encrypted biometric templates (note paragraphs [0027] and [0041], smart card and/or electronic device 102 store private key used to decrypt encrypted biometric templates).


	For claim 2, Erickson teaches claim 1, wherein the template module is a personal device or a server (note paragraphs [0023] and [0031], biometric template database is a server), accordingly, the key module is the other device of the personal device and the server (note paragraphs [0023] and [0027], electronic device including smart card is a personal device).

	For claim 3, Erickson teaches claim 1, further comprising a capture module, wherein the capture module can be a personal device (note paragraph [0024], biometric module, i.e. capture module, can be a personal device) or a terminal connected to a server (note paragraphs [0076]-[0077], biometric computing device 530, i.e. a terminal connected to a server, may include biometric capturing device).

	For claim 4, Erickson teaches claim 1, further comprising a matching module and a capture module (note paragraphs [0025] and [0077], biometric module of electronic device and biometric computing device both comprise capture and matching modules), wherein:
	the matching module matches previously registered biometric template(s) with a captured biometric scan (note paragraphs [0025] and [0080], biometric module of electronic device and biometric computing device both match biometric sample with previous biometric template; note paragraph [0092], step 714, determination is made if biometric sample corresponds to decrypted biometric template);
	the matching module acquires the decryption key from the key module (note paragraph [0091], step 706, private key is obtained from key module) and the encrypted template from the template module (note paragraph [0092], step 708, encrypted biometric template is acquired from storage device), then decrypts the encrypted template using the decryption key to recover the original biometric template (note paragraph [0092], step 712, encrypted biometric template is decrypted using private key); and
	the matching module also acquires the biometric scan from the capture module (note paragraph [0089], step 702, biometric data is obtained from capture device).

	For claim 5, Erickson teaches claim 4, wherein the matching module is a personal device, a server or a terminal (note paragraph [0088], matching method may be performed by server, personal device or biometric computing device, i.e. terminal).

	For claim 6, Erickson teaches claim 3, wherein the capture module and the template module are in a common device, or the capture module and the key module are in a common device (note paragraphs [0025] and [0077], biometric module of electronic device and biometric computing device both comprise capture and key modules).

	For claim 7, Erickson teaches claim 4, wherein the matching module and the template module are in a common device, or the matching module and the key module are in a common device (note paragraphs [0025], [0077] and [0088], biometric module of electronic device and biometric computing device both comprise matching and key modules).

	For claim 8, Erickson teaches of claim 4, wherein the matching module and the capture module are in a common device (note paragraphs [0025], [0077] and [0088], biometric module of electronic device and biometric computing device both comprise capture and matching modules).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson as applied to claim 1 above, and further in view of Farrell et al. (U.S. Patent Application Publication 2018/0091505; hereafter “Farrell”).
	For claim 9, Erickson teaches a method for biometric authentication registration applied to a system comprised of a template module (note paragraph [0031], biometric template database) and a key module (note paragraphs [0026]-[0027], electronic device 102 includes encryption module and smart card) that are independent of each other (note Fig. 1 and paragraphs [0041]-[0042], electronic device 102 and storage 104 are independent; separating the encrypted biometric template and private key ensures user privacy), wherein the template module stores encrypted biometric templates generated by encrypting biometric templates using encryption keys (note paragraph [0031], biometric template database stores encrypted biometric templates with the public key used to encrypt the biometric template), and the key module stores the decryption keys that can be used to decrypt the encrypted biometric templates (note paragraphs [0027] and [0041], smart card and/or electronic device 102 store private key used to decrypt encrypted biometric templates), the method for biometric authentication registration comprising the steps of:
	establishing a connection between the template module and the key module (note paragraph [0029], electronic device 102 and storage device 104 communicate over network 106), wherein a pair of encryption and decryption keys and a unique identification code (UIC) are generated by the template module or the key module (note paragraphs [0026] and [0053]-[0054], electronic device uses encryption module to generate public and private keys; public key is used as UIC);
	creating and encrypting a biometric template is created using the encryption key (note paragraphs [0048]-[0049], biometric template is created and encrypted with using the public key), wherein the encrypted template corresponds one to one with the UIC (note paragraphs [0067]-[0069], public keys may correspond one to one with encrypted biometric templates); and
	storing the encrypted template and the UIC in the template module (note paragraphs [0031] and [0039], storage device stores encrypted biometric template and public key, i.e. UIC), where the decryption key and the UIC are stored in the key module (note paragraphs [0027], [0041] and [0057], private key, i.e. decryption key, and public key, i.e. UIC, may be stored on smart card), 

	Erickson differs from the claimed invention in that they fail to teach:
	and all other information is deleted from all modules.

	Farrell teaches:
	and all other information is deleted from all modules (note paragraphs [0032] and [0035], enrollment template and other data related to user biometrics is deleted after key and encrypted template data are stored in key and template modules).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted biometric template storage of Erickson and the deletion of biometric data after template data is encrypted and stored of Farrell. One of ordinary skill would have been motivated to combine Erickson and Farrell because discarding all the cleartext biometric and encryption data would avoid access to any user biometric data if the device is compromised (note paragraph [0045] of Farrell).

	For claim 13, the combination of Erickson and Farrell teaches a method for biometric authentication in a system comprised of a template module storing encrypted biometric templates generated by encrypting biometric templates using encryption keys (note paragraph [0031] of Erickson, biometric template database stores encrypted biometric templates with the public key used to encrypt the biometric template), a key module storing decryption keys that can be used to decrypt the encrypted biometric templates (note paragraphs [0027] and [0041] of Erickson, smart card and/or electronic device 102 store private key used to decrypt encrypted biometric templates), and a matching module that matches previously registered biometric template(s) with a captured biometric scan (note paragraphs [0025] and [0077] of Erickson, biometric module of electronic device and biometric computing device both comprise capture and matching modules), the method comprising:
	establishing connections amongst the capture module, the matching module, the template module and the key module (note paragraph [0073] of Erickson, electronic device 502, biometric computing device 530 and storage device 504 communicate over network 506).;
	capturing a biometric scan by the capture module (note paragraph [0089] of Erickson, step 702, biometric data is obtained), whereby the template module uses a unique identification code (UIC) to locate the to-be- matched encrypted template (note paragraphs [0084], [0086] and [0092] of Erickson, step 708, public key, i.e. UIC, is used to determine corresponding encrypted biometric template), and the key module uses the UIC to locate the decryption key of the to-be-matched encrypted template (note paragraphs [0085] and [0091] of Erickson, step 706, public key, i.e. UIC, is used to determined corresponding private key);
	acquiring, by the matching module, the encrypted template from the template module, the decryption key from the key module, and the biometric scan from the capture module (note paragraphs [0085]-[0086] and [0089] of Erickson, device performing matching acquires encrypted biometric template, private key and captured biometric data), where the matching module uses the decryption key to decrypt the encrypted template (note paragraph [0092] of Erickson, step 712, matching device decrypts encrypted biometric template with private key), matches the decrypted template with the biometric scan, then sends the matching result to the terminal (note paragraph [0092] of Erickson, step 714, matching device determines whether captured biometric data corresponds to decrypted biometric template); and
	deleting all information regarding the authentication from all of said modules after matching is finished, other than the encrypted template and the UIC which are stored in the template module, and the decryption key and the UIC which are stored in the key module (note paragraph [0045] of Farrell, all biometric and encryption data is discarded after authentication except stored encrypted template and stored decryption key).


	For claim 17, the combination of Erickson and Farrell a method for biometric authentication in a system comprised of a template module storing encrypted biometric templates generated by encrypting biometric templates using encryption keys (note paragraph [0031] of Erickson, biometric template database stores encrypted biometric templates with the public key used to encrypt the biometric template), a key module storing decryption keys that can be used to decrypt the encrypted biometric templates (note paragraphs [0027] and [0041] of Erickson, smart card and/or electronic device 102 store private key used to decrypt encrypted biometric templates), and a matching module that matches previously registered biometric template(s) with a captured biometric scan (note paragraphs [0025] and [0077] of Erickson, biometric module of electronic device and biometric computing device both comprise capture and matching modules), comprising:
	generating, by the key module, a pair of encryption and decryption keys and a UIC (note paragraphs [0026] and [0053]-[0054] of Erickson, electronic device uses encryption module to generate public and private keys; public key is used as UIC);
	sending, by the key module, the UIC to the template module (note paragraphs [0050] and [0056] of Erickson, public key, i.e. UIC, is sent to storage device), and the encryption key to the capture module directly or through the template module (note paragraphs [0048]-[0049] of Erickson, public key is received for encryption of biometric template created from biometric capture);
	by the capture module, capturing a biometric scan creating a biometric template (note paragraphs [0047]-[0048] of Erickson, biometric template is created from captured biometric data), and encrypting the template using the encryption key (note paragraphs [0049] and [0055] of Erickson, biometric template is encrypted using public key);
	sending the encrypted template from the capture module to the template module (note paragraphs [0050] and [0056] of Erickson, encrypted biometric template is sent to storage device); and
	storing the UIC and the encrypted template by the template module (note paragraphs [0031] and [0039] of Erickson, storage device stores encrypted biometric template and public key, i.e. UIC), storing the UIC and the decryption key by the key module (note paragraphs [0027], [0041] and [0057] of Erickson, private key, i.e. decryption key, and public key, i.e. UIC, may be stored on smart card), and deleting all other information from all modules (note paragraphs [0032] and [0035] of Farrell, enrollment template and other data related to user biometrics is deleted after key and encrypted template data are stored in key and template modules).


	For claim 20, the combination of Erickson and Farrell teaches a method for biometric authentication in a system comprised of a template module storing encrypted biometric templates generated by encrypting biometric templates using encryption keys (note paragraph [0031] of Erickson, biometric template database stores encrypted biometric templates with the public key used to encrypt the biometric template), a key module storing decryption keys that can be used to decrypt the encrypted biometric templates (note paragraphs [0027] and [0041] of Erickson, smart card and/or electronic device 102 store private key used to decrypt encrypted biometric templates), and a matching module that matches previously registered biometric template(s) with a captured biometric scan (note paragraphs [0025] and [0077] of Erickson, biometric module of electronic device and biometric computing device both comprise capture and matching modules), comprising:
	sending a unique identification code (UIC) from the personal device to the server, wherein: if the template module is in the personal device and the key module is in the server, the UIC is used to locate the decryption key in the server; and if the key module is in the personal device and the template module is in the server, the UIC is used to locate the encrypted template in the server (note paragraphs [0084], [0086] and [0092] of Erickson, step 708, public key, i.e. UIC, is used to determine corresponding encrypted biometric template);
	sending the encrypted template from the template module to the matching module, and sending the decryption key from the key module to the matching module (note paragraphs [0085]-[0086] and [0089] of Erickson, device performing matching acquires encrypted biometric template, private key and captured biometric data);
	decrypting the encrypted template by the matching module using the decryption key (note paragraph [0092] of Erickson, step 712, matching device decrypts encrypted biometric template with private key);
	capturing a biometric scan by the capture module and sending the biometric scan from the capture module to the matching module (note paragraph [0089] of Erickson, step 702, biometric data is obtained);
	performing authentication by the matching module, by matching the decrypted template with the biometric scan (note paragraph [0092] of Erickson, step 714, matching device determines whether captured biometric data corresponds to decrypted biometric template);
	sending the matching result from the matching module to the terminal (note paragraphs [0093]-[0094], matching result is sent to biometric computing device and access to granted or denied); and
	deleting, by the matching module, data received from said other modules (note paragraph [0045] of Farrell, all biometric and encryption data is discarded after authentication except stored encrypted template and stored decryption key).


	For claim 10, the combination of Erickson and Farrell teaches claim 9, wherein the UIC is generated as a function of the encrypted template such that the encrypted template corresponds one to one with the UIC (note paragraphs [0024] and [0031] of Farrell, encrypted template identifier includes template hash value, i.e. identifier generated as a function of the template and corresponds one to one with the template).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted biometric template storage of Erickson and the template identifier includes a hash value of the template of Farrell. One of ordinary skill would have been motivated to combine Erickson and Farrell because using a hash value as an identifier would allow for the validation of the stored template value to prevent tampering (note paragraphs [0041]-[0042] of Farrell).


	For claim 11, the combination of Erickson and Farrell teaches claim 9, wherein the UIC is the same as the encryption key (note paragraphs [0031] and [0039] of Erickson, public key is the same as UIC).


	For claim 12, the combination of Erickson and Farrell teaches claim 9, wherein the data transmission among modules is secured using asymmetric encryption (note paragraphs [0026]-[0027] and [0038] of Farrell, communication between client and server modules is protected using asymmetric encryption).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted biometric template storage of Erickson and the asymmetric encryption of network communication of Farrell. One of ordinary skill would have been motivated to combine Erickson and Farrell because encrypting the network transmission between modules would provide an added layer of security to prevent user data from being intercepted by a third party.


	For claim 14, the combination of Erickson and Farrell teaches claim 13, wherein the data transmission amongst the template module, key module and matching module is secured using asymmetric encryption (note paragraphs [0026]-[0027] and [0038] of Farrell, communication between client and server modules is protected using asymmetric encryption).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted biometric template storage of Erickson and the asymmetric encryption of network communication of Farrell. One of ordinary skill would have been motivated to combine Erickson and Farrell because encrypting the network transmission between modules would provide an added layer of security to prevent user data from being intercepted by a third party.


	For claim 15, the combination of Erickson and Farrell teaches claim 13, wherein the captured biometric scan is a biometric image or a biometric encoding (note paragraph [0025] of Erickson, biometric data is biometric encoding).

	For claim 16, the combination of Erickson and Farrell teaches claim 9, wherein the biometrics template comprises one or more of: (1) palmprint, (2) face, (3) eye pattern and (4) iris (note paragraph [0024] of Erickson, palm print, retinal scan, face recognition).

	For claim 18, the combination of Erickson and Farrell teaches claim 17, wherein the capture module and the template module are in the same device (note paragraph [0021] of Farrell, encrypted enrollment template 116 and biometric sample device 112 are in the same client device 110).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted biometric template storage of Erickson and the storage of encrypted biometric templates in the same device as the capture module of Farrell. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of storing an encrypted biometric sample on a device which also captures biometric samples while the encrypted template decryption key is stored on a separate server (note Fig. 1 of Farrell).


	For claim 19, the combination of Erickson and Farrell teaches claim 17, wherein the capture module and the key module are in the same device (note paragraphs [0025] and [0077] of Erickson, biometric module of electronic device and biometric computing device both comprise capture and key modules).

	For claim 21, the combination of Erickson and Farrell teaches claim 20, wherein the capture module is in the same device as the template module or the key module (note paragraphs [0025] and [0077] of Erickson, biometric module of electronic device and biometric computing device both comprise capture and key modules).

	For claim 22, the combination of Erickson and Farrell teaches claim 20, wherein the matching module is in the same device as the template module or the key module (note paragraphs [0025], [0077] and [0088] of Erickson, biometric module of electronic device and biometric computing device both comprise matching and key modules).

	For claim 23, the combination of Erickson and Farrell teaches claim 20, wherein the matching module is in the same device as the capture module (note paragraphs [0025], [0077] and [0088] of Erickson, biometric module of electronic device and biometric computing device both comprise capture and matching modules).

	For claim 24, the combination of Erickson and Farrell teaches claim 20, wherein the step of capturing a biometric scan comprises:
	generating a second pair of encryption and decryption keys for the secure transmission of the captured biometric scan (note paragraph [0026] of Farrell, BVP generates a public and private key pair);
	sending the second encryption key to the capture module and the matching module (note paragraph [0026] of Farrell, BVP sends public key to client authentication program; generated private key is retained by BVP for matching module);
	encrypting the biometric scan by the capture module using the second encryption key, then sending the encrypted scan to the matching module (note paragraphs [0027] and [0038] of Farrell, client authentication program collects biometric data; encrypts the biometric data and sends it to BVP); and
	decrypting the encrypted scan by the matching module using the second decryption key to recover the biometric scan (note paragraph [0026] of Farrell, generated private key is used by BVP to decrypt biometric data sent back by client authentication program).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted biometric template storage of Erickson and the asymmetric encryption of network communication of Farrell. One of ordinary skill would have been motivated to combine Erickson and Farrell because encrypting the network transmission between modules would provide an added layer of security to prevent user data from being intercepted by a third party.


	For claim 25, the combination of Erickson and Farrell teaches claim 13, in which the biometric scan comprises one or more of: palm print, face, eye pattern, and iris (note paragraph [0024] of Erickson, palm print, retinal scan, face recognition).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (U.S. Patent Application Publication 2013/0088327) teaches separate encrypted biometric template and key modules (note paragraphs [0024]-[0026]) where private values are deleted after use (note paragraph [0047]).

Ahn et al. (U.S. Patent Application Publication 2017/0264429) teaches separate key and encrypted biometric template modules (note paragraphs [0034]-[0035] and [0054]).

Andersson et al. (U.S. Patent Application Publication 2020/0366488) teaches discarding biometric templates and decryption keys for security (note paragraphs [0070] and [0079]).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438